DETAILED ACTION
This is in response to the Patent Application filed 8/16/2019 wherein claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the fuel aperture" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 7-15 are rejected for the same reason above based on their dependency to claim 6.
Claim 17 recites the limitation "the fuel aperture" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the fuel aperture" in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laster et al. (US 2010/0077760).
Regarding Independent Claim 1, Laster teaches (Figures 1-11) a fuel nozzle (see Figures 5, 7, and 11) comprising:	
a main cylinder (at 20B, surrounding 19A) extending in one direction (see Figures 1, 5, 7, and 11);
an auxiliary cylinder (at 20B, surrounding 19B) surrounding the main cylinder (19B surrounds 19A, see Figures 5 and 7) and defining a fuel passage (19B) between the auxiliary cylinder (at 20B, surrounding 19B) and the main cylinder (at 20B, surrounding 19A);
a shroud (36) spaced that is apart from the auxiliary cylinder (at 20B, surrounding 19B) and surrounds the auxiliary cylinder (see Figures 5 and 7);
a swirler vane (47B, 47C, or 47E) that is disposed between the auxiliary cylinder (at 20B, surrounding 19B) and the shroud (36) and defines a fuel cavity (the cavity extending to 21C and 21D; see Figure 7) communicating with the fuel passage (19B; see flow arrows in Figure 7) so that fuel flowing in the fuel passage (19B) flows into the fuel cavity (the cavity extending to 21C and 21D; see Figure 7); and
a fuel flow guide (at 33) disposed inside the fuel cavity (the cavity extending to 21C and 21D; see Figure 7) and configured to guide fuel (see Figure 7) that flows from the fuel passage 
Regarding Claim 2, Laster teaches the invention as claimed and as discussed above. Laster further teaches (Figures 1-11) a fuel aperture (annotated below) formed in the swirler vane (see 47C in Figure 7) and configured to communicate with the fuel passage (19B) and the fuel cavity (the cavity extending to 21C and 21D) so that the fuel flowing in the fuel passage (19B) flows into the fuel cavity (the cavity extending to 21C and 21D) via the fuel aperture (annotated below).

    PNG
    media_image1.png
    892
    873
    media_image1.png
    Greyscale

Regarding Claim 3, Laster teaches the invention as claimed and as discussed above. Laster further teaches (Figures 1-11) wherein the fuel flow guide (at 33) includes a fuel receiving end (the end of 33 near 31) that extends toward the fuel passage (19B) and terminates at the fuel aperture (annotated above).
Regarding Claim 4, Laster teaches the invention as claimed and as discussed above. Laster further teaches (Figures 1-11) wherein the fuel receiving end (the end of 33 near 31) of the fuel flow guide 

Regarding Independent Claim 19, Laster teaches (Figures 1-11) a combustor (10) comprising a combustion chamber assembly (28) comprising a combustion chamber (within 30; see Figure 1) in which fuel is burned (from 16 and 24); and a fuel nozzle assembly (see Figures 5, 7, and 11) comprising a plurality of fuel nozzles (see Figure 1 and 2) to inject fuel (from 16 and 24) into the combustion chamber (within 30), each of the fuel nozzles (see Figures 5, 7, and 11) comprising:
a main cylinder (at 20B, surrounding 19A) extending in one direction (see Figures 1, 5, 7, and 11);
an auxiliary cylinder (at 20B, surrounding 19B) surrounding the main cylinder (19B surrounds 19A, see Figures 5 and 7) and defining a fuel passage (19B) between the auxiliary cylinder (at 20B, surrounding 19B) and the main cylinder (at 20B, surrounding 19A);
a shroud (36) spaced that is apart from the auxiliary cylinder (at 20B, surrounding 19B) and surrounds the auxiliary cylinder (see Figures 5 and 7);
a swirler vane (47B, 47C, or 47E) that is disposed between the auxiliary cylinder (at 20B, surrounding 19B) and the shroud (36) and defines a fuel cavity (the cavity extending to 21C and 21D; see Figure 7) communicating with the fuel passage (19B; see flow arrows in Figure 7) so that fuel flowing in the fuel passage (19B) flows into the fuel cavity (the cavity extending to 21C and 21D; see Figure 7); and
a fuel flow guide (at 33) disposed inside the fuel cavity (the cavity extending to 21C and 21D; see Figure 7) and configured to guide fuel (see Figure 7) that flows from the fuel passage (19B) and enters the fuel cavity (the cavity extending to 21C and 21D; see Figure 7) and to distribute the guided fuel (see Paragraph 0031 and Figure 7) in the fuel cavity (at 31, extending to 21C and 21D; see Figure 7).

Regarding Independent Claim 20, Laster teaches (Figures 1-11) a gas turbine (see abstract and Paragraph 0003) comprising a compressor (42) to compress air (40); a combustor (10) to produce 
a combustion chamber (within 30) in which fuel is burned (from 16 and 24); and
a fuel nozzle assembly (see Figures 5, 7, and 11) comprising a plurality of fuel nozzles (see Figure 1 and 2) to inject fuel (from 16 and 24) into the combustion chamber (within 30), each of the fuel nozzles (see Figures 5, 7, and 11) comprising:
a main cylinder (at 20B, surrounding 19A) extending in one direction (see Figures 1, 5, 7, and 11);
an auxiliary cylinder (at 20B, surrounding 19B) surrounding the main cylinder (19B surrounds 19A, see Figures 5 and 7) and defining a fuel passage (19B) between the auxiliary cylinder (at 20B, surrounding 19B) and the main cylinder (at 20B, surrounding 19A);
a shroud (36) spaced that is apart from the auxiliary cylinder (at 20B, surrounding 19B) and surrounds the auxiliary cylinder (see Figures 5 and 7);
a swirler vane (47B, 47C, or 47E) that is disposed between the auxiliary cylinder (at 20B, surrounding 19B) and the shroud (36) and defines a fuel cavity (the cavity extending to 21C and 21D; see Figure 7) communicating with the fuel passage (19B; see flow arrows in Figure 7) so that fuel flowing in the fuel passage (19B) flows into the fuel cavity (the cavity extending to 21C and 21D; see Figure 7); and
a fuel flow guide (at 33) disposed inside the fuel cavity (the cavity extending to 21C and 21D; see Figure 7) and configured to guide fuel (see Figure 7) that flows from the fuel passage (19B) and enters the fuel cavity (the cavity extending to 21C and 21D; see Figure 7) and to distribute the guided fuel (see Paragraph 0031 and Figure 7) in the fuel cavity (at 31, extending to 21C and 21D; see Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laster et al. (US 2010/0077760) in view of Tsunoda et al. (US 2017/0307219).
Regarding Claim 5, Laster teaches the invention as claimed and as discussed above. As discussed above, Laster teaches (Figures 1-11) a fuel receiving end (the end of 33 near 31) of a fuel flow guide (at 33). Laster does not teach a plurality of plates, wherein at least one of the plurality of plates includes a curved end disposed toward the fuel passage.
Tsunoda teaches (Figures 1-12) the use of a plurality of plates (136) used to guide a fluid flow (see Figures 11-12), and wherein at least one of the plurality of plates (136) includes a curved downstream end (see Figures 11-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster to include the use of the plurality of plates used to guide a fluid flow, wherein at least one of the plurality of plates includes a curved downstream end, as taught by Tsunoda, in order to guide the flow of fluid in a desired direction at the downstream side (Paragraph 0102).
Regarding Claim 6, Laster teaches the invention as claimed and as discussed above. As discussed above, Laster teaches (Figures 1-11) a fuel flow guide (at 33) including an end (the end of 33 near 31) receiving fuel (from 19B) entering the fuel cavity (the cavity extending to 21C and 21D; see 
Tsunoda teaches (Figures 1-12) the use of a plurality of guide members (136) each having a plate shape (see Figures 11-12) used to guide a fluid flow (see Figures 11-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster to include the use of the plurality of guide members each having a plate shape used to guide a fluid flow, as taught by Tsunoda, in order to guide the flow of fluid in a desired direction at the downstream side (Paragraph 0102).
Regarding Claim 7, Laster in view of Tsunoda teaches the invention as claimed and as discussed above. As discussed above, Laster teaches (Figures 1-11) a fuel cavity (the cavity extending to 21C and 21D; see Figure 7). Laster in view of Tsunoda does not teach, as discussed so far, a guide support having a first end fixed to an inner surface of the cavity and having a second end supporting the plurality of guide members inside the cavity.
Tsunoda teaches (Figures 1-12) a guide support (131) having a first end (annotated below) fixed to an inner surface (at 123, 124; see annotation below) of a cavity (between 113 and 123, 124; see annotation below) and having a second end (annotated below) supporting the plurality of guide members (136) inside the cavity (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Tsunoda to include the guide support having a first end fixed to an inner surface of the cavity and having a second end supporting the plurality of guide members inside the cavity, as taught by Tsunoda, for the same reasons discussed in Claim 6 above.

    PNG
    media_image2.png
    894
    1250
    media_image2.png
    Greyscale

Regarding Claim 9, Laster in view of Tsunoda teaches the invention as claimed and as discussed above. As discussed above, Laster teaches (Figures 1-11) a fuel aperture (annotated above). Laster in view of Tsunoda does not teach, as discussed so far, wherein each of the plurality of guide members is inclined at a different angle with respect to a line perpendicular to a flow direction through the aperture.
Tsunoda teaches (Figures 1-12) that each of the plurality of guide members (136) is inclined at a different angle (a degree of curvature toward the outside in the radial direction is increased at the partition plates 136 disposed inside in the radial direction; see Paragraph 0100) with respect to a line perpendicular (see Figures 11-12) to a flow direction through an aperture (at 134).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Tsunoda to include the plurality of guide members to be inclined at different angles with respect to a line perpendicular to a flow direction through the aperture, as taught by Tsunoda, for the same reasons discussed in Claim 6 above.
Regarding Claim 10, Laster in view of Tsunoda teaches the invention as claimed and as discussed above. As discussed above, Laster teaches (Figures 1-11) guiding fuel to proximal and distal fuel vents (23C, 23D; see Figure 7) formed in a swirler vane (47C). Laster in view of Tsunoda does not teach, as discussed so far, wherein the plurality of guide members are configured such that a first angle of inclination of a first guide member of the plurality of guide members for guiding a fluid flow to a proximal area of the cavity being smaller than a second angle of inclination of a second guide member of the plurality of guide members for guiding a fluid flow to a distal area of the cavity.
Tsunoda teaches (Figures 1-12) that the plurality of guide members (136) are configured such that a first angle of inclination (see Figures 11-12) of a first guide member (member 136 near 113; see Figures 11-12) of the plurality of guide members (136) for guiding a fluid flow to a proximal area (near 113) of the cavity (annotated above) being smaller than (a degree of curvature toward the outside in the radial direction is increased at the partition plates 136 disposed inside in the radial direction; see Paragraph 0100) a second angle of inclination (see Figures 11-12) of a second guide member (member 136 near 124; see Figures 11-12) of the plurality of guide members (136) for guiding a fluid flow to a distal area (away from 113) of the cavity (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Tsunoda to include the plurality of guide members being configured such that a first angle of inclination of a first guide member of the plurality of guide member for guiding a fluid flow to a proximal area of the cavity being smaller than a second angle of inclination of a second guide member of the plurality of guide members for guiding a fluid flow to a distal area of the cavity, as taught by Tsunoda, for the same reasons discussed above in claim 6. 
Regarding Claim 11, 
Tsunoda teaches (Figures 1-12) that the plurality of guide members (136) include a number of guide members (see Figures 11-12) corresponding to the arrangement of fluid vents (134). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Tsunoda to include the plurality of guide members including a number of guide members corresponding to the arrangement of fluid vents, as taught by Tsunoda, for the same reasons discussed above in claim 6. 
It is noted that the term “corresponding” is interpreted using Merriam-Webster’s online dictionary as “to be similar or equal to something: to compare closely”.
Regarding Claim 12, Laster in view of Tsunoda teaches the invention as claimed and as discussed above. As discussed above, Laster teaches (Figures 1-11) flowing fuel through a fuel aperture (annotated above) to fuel vents (23C, 23D). Laster in view of Tsunoda does not teach, as discussed so far, wherein the plurality of guide members are disposed at different heights with respect to a line perpendicular to a flow direction of fluid and are configured such that a height of a second guide member for guiding fluid to a distal area of the cavity is larger than a height of a first guide member for guiding fuel to a proximal area of the cavity.
Tsunoda teaches (Figures 1-12) that the plurality of guide members (136) are disposed at different heights (see Figures 11-12) with respect to a line perpendicular to a flow direction of fluid (see Figures 11-12) and are configured such that a height of a second guide member (member 136 near 113) for guiding fluid to a distal area (away from 123, 124) of the cavity (annotated above) is larger than a height (see Figures 11-12) of a first guide member (136) for guiding fuel to a proximal area (near 123, 124) of the cavity (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Tsunoda to include the plurality of guide members being disposed at different heights with respect to a line perpendicular to a flow direction of fluid and are configured such that a height of a second guide member for guiding fluid to a distal area of the cavity is larger than a height of a first guide member for guiding fuel to a proximal area of the cavity, as taught by Tsunoda, for the same reasons discussed above in claim 6. 
Regarding Claim 13, Laster in view of Tsunoda teaches the invention as claimed and as discussed above. As discussed above, Laster teaches a fuel aperture (annotated above) formed in the swirler vane (see 47C in Figure 7) and configured to communicate with the fuel passage (19B) and the fuel cavity (the cavity extending to 21C and 21D) and also teaches fuel vents (23C, 23D). Laster in view of Tsunoda does not teach, as discussed so far, wherein the plurality of guide members divides the aperture into a plurality of subdivisions, and wherein the plurality of subdivisions corresponds to the plurality of fluid vents.
Tsunoda teaches (Figures 1-12) that the plurality of guide members (136) divides an aperture (at A) into a plurality of subdivisions (S1-S4), and wherein the plurality of subdivisions (S1-S4) corresponds to the plurality of fluid vents (134).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Tsunoda to include the plurality of guide members dividing the aperture into a plurality of subdivisions, and wherein the plurality of subdivisions corresponds to the plurality of fluid vents, as taught by Tsunoda, for the same reasons discussed above in claim 6. 
It is noted that the term “corresponding” is interpreted using Merriam-Webster’s online dictionary as “to be similar or equal to something: to compare closely”.
Regarding Claim 14, Laster in view of Tsunoda teaches the invention as claimed and as discussed above. As discussed above, Laster teaches (Figures 1-11) a fuel aperture (annotated above) guiding fuel to proximal and distal fuel vents (23C, 23D). Laster in view of Tsunoda does not teach, as discussed so far, wherein the plurality of guide members are configured such that a second area of the divided fluid aperture formed by a second guide member for guiding fluid to a distal area of the cavity is different from a first area of the divided fluid aperture formed by a first guide member for guiding fluid to a proximal area of the cavity.
Tsunoda teaches (Figures 1-12) wherein the plurality of guide members (136) are configured such that a second area (at S4) of the divided fluid aperture (at A) formed by a second guide member (member 136 near 113) for guiding fluid to a distal area (away from 124) of the cavity (annotated above) is different (see Figures 11-12) from a first area (at S1) of the divided fluid aperture (at A) formed by a first 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Tsunoda to include the plurality of guide members being configured such that a second area of the divided fluid aperture formed by a second guide member for guiding fluid to a distal area of the cavity is different from a first area of the divided fluid aperture formed by a first guide member for guiding fluid to a proximal area of the cavity, as taught by Tsunoda, for the same reasons discussed above in claim 6. 
Regarding Claim 15, Laster in view of Tsunoda teaches the invention as claimed and as discussed above. As discussed above, Laster teaches (Figures 1-11) a fuel aperture (annotated above) that guides fuel to proximal and distal fuel vents (23C, 23D). Laster in view of Tsunoda does not teach, as discussed so far, wherein the plurality of guide members are configured such that a second area of the aperture formed by a second guide member for guiding fluid to a distal area of the cavity is larger than a first area of the divided fluid aperture formed by a first guide member for guiding fluid to a proximal area of the cavity.
Tsunoda teaches (Figures 1-12) that the plurality of guide members (136) are configured such that a second area (at S4) of the aperture (at A) formed by a second guide member (member 136 near 113) for guiding fluid to a distal area (away from 124) of the cavity (annotated above) is larger than a first area (at S3) of the divided fluid aperture (at S3) formed by a first guide member (136) for guiding fluid to a proximal area (near 124) of the cavity (annotated above).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Tsunoda to include the plurality of guide members being configured such that a second area of the aperture formed by a second guide member for guiding fluid to a distal area of the cavity is larger than a first area of the divided fluid aperture formed by a first guide member for guiding fluid to a proximal area of the cavity, as taught by Tsunoda, for the same reasons discussed above in claim 6. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laster et al. (US 2010/0077760) in view of Tsunoda et al. (US 2017/0307219) as applied to claim 6 above, and further in view of Johnson et al. (US 2009/0173074).
Regarding Claim 8, Laster in view of Tsunoda teaches the invention as claimed and as discussed above. As discussed above, Laster teaches (Figures 1-11) a fuel aperture (annotated above). Laster in view of Tsunoda does not teach wherein each of the plurality of guide members is inclined at a same angle with respect to a line perpendicular to a direction of fluid flowing therethrough.
Johnson teaches (Figures 1-7) the use of fluid flow guide members (58, 60) that are inclined at a same angle (see Figures 5-7) with respect to a line perpendicular to a direction of fluid flowing therethrough (see Figures 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Tsunoda to include the plurality of guide members being inclined at a same angle with respect to a line perpendicular to a direction of fluid flow, as taught by Johnson, in order to assist in metering and guiding the fluid flow (Paragraph 0020).
It is further noted that a simple substitution of one known element (in this case, the flow guide angles as taught by Tsunoda) for another (in this case, the flow guide angles as taught by Johnson) to obtain predictable results (in this case, to guide the fluid flow in a desired direction) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laster et al. (US 2010/0077760) in view of Saitoh et al. (US 2003/0089801).
Regarding Claim 16, Laster teaches the invention as claimed and as discussed above. Laster does not teach wherein the fuel flow guide comprises an auxiliary guide member protruding from a first inner wall of the fuel passage toward a second inner wall of the fuel passage opposite the first inner wall.
Saitoh teaches (Figures 1-8b) a fuel flow guide (Figures 3-4) comprising an auxiliary guide member (40) protruding from a first inner wall (43) of the fuel passage (41) to a second inner wall (annotated below) of the fuel passage (51, 41) opposite the first inner wall (43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster to include the auxiliary guide member protruding from a first inner wall of the fuel passage toward a second inner wall of the fuel passage opposite the first inner wall, as taught by Saitoh, in order to shield and prevent the swirl component of the flow of fuel in the vicinity of the tip end of the column and, thus the occurrence of vortex can be prevented (Paragraph 0032).

    PNG
    media_image3.png
    1525
    1250
    media_image3.png
    Greyscale


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laster et al. (US 2010/0077760) in view of Bottcher et al. (US 2017/0254541).
Regarding Claim 16,
Bottcher teaches (Figures 1-7) a fuel flow guide (see Figure 6) comprising an auxiliary guide member (85) protruding from a first inner wall (annotated below) of the fuel passage (82) toward a second inner wall (annotated below) of the fuel passage (82) opposite the first inner wall (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster to include the auxiliary guide member protruding from a first inner wall of the fuel passage toward a second inner wall of the fuel passage opposite the first inner wall, as taught by Bottcher, in order to channel fuel from the fuel passage to the fuel nozzles (see Paragraphs 0066-0067 and Figure 6).

    PNG
    media_image4.png
    964
    1065
    media_image4.png
    Greyscale

Regarding Claim 17, 
Bottcher teaches (Figures 1-7) wherein the second inner wall (annotated above) communicates with the fuel aperture (annotated above) of the swirler vane (76), and wherein the auxiliary guide member (85) is disposed so as to face the fuel aperture (annotated above) and includes a fillet shaped side surface (annotated above) to direct the fuel flowing in the fuel passage (82) into the fuel aperture (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Bottcher to include the second inner wall communicates with the fuel aperture of the swirler vane, and wherein the auxiliary guide member is disposed so as to face the fuel aperture and includes a fillet shaped side surface to direct the fuel flowing in the fuel passage into the fuel aperture, as taught by Bottcher, for the same reasons discussed above in claim 16.
Regarding Claim 18, Laster in view of Bottcher teaches the invention as claimed and as discussed above. Laster in view of Bottcher does not teach, as discussed so far, wherein the second inner wall communicates with the fuel aperture of the swirler vane, and wherein the auxiliary guide member is disposed upstream of the fuel aperture and includes a fillet shaped side surface to direct the fuel flowing in the fuel passage toward the second inner wall before entering the fuel aperture.
Bottcher teaches (Figures 1-7) wherein the second inner wall (annotated above) communicates with the fuel aperture (annotated above) of the swirler vane (76)), and wherein the auxiliary guide member (at 85) is disposed upstream of (see Figure 6) the fuel aperture (annotated above) and includes a fillet shaped side surface (annotated above) to direct the fuel flowing in the fuel passage (82) toward the second inner wall (annotated above) before entering the fuel aperture (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laster in view of Bottcher to include the second inner wall communicating with the fuel aperture of the swirler vane, and wherein the auxiliary guide member is disposed upstream of the fuel aperture and includes a fillet shaped side surface to direct the fuel flowing in the fuel passage toward the second inner wall before entering the fuel aperture, as taught by Bottcher, for the same reasons discussed above in claim 16.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741